Title: Enclosure: Candidates for Army Appointments from New Jersey, [21 August 1798]
From: Hamilton, Alexander
To: McHenry, James


Subalterns


6
Robert Huntson of A HuntTrenton



Lieutenant  Qr Cavalry
}





Stockton
}
liberal education & unblemished character


refers to Howel






G. Dickinson—read law decided fœderalist


Pickering promising abilities great modesty good understandn



Attentionvery strong perhaps Captain




Stockton general terms



7
James Rhea

Attention



brother of Col Rhea
Stockton—general terms



9
Charles ReedBurlington
Stockton active young man of good connection fit for service
Attention




Bloomfield—Dayton Lt. or Ensign



11
Andrew Hunter Jn.Dayton Ensign 2
Stockton son of Reverend Hunter for Ensign
Respectable




Rutherford genteel manners  & education   has been dissipated now reformed



16
Heathcote JohnstonDayton Lt. 6
Gov Patterson—of good family connections his recommenders good men
not much of any thing







A White
no doubt he will fulfil the duties of his station

Bell &c




17
William J LeslieNew Brunswick



   
young man of fair character


Gov Patterson


A White


Freelinghuyssen



Qr. Qr Ensign


21
Henry G Thomas
cornet or Ensignno recommendation



23
Joshua J CozensNorthumberland
no recommendation



24
James Eugene Parker
Horse




WoodbrigeBreadun HeardSchurerman not personally acquainted Writes ill
Gen Bloomfield—generally well mentioned for Cavalry young man of property & excellent character from private to Capt expert in cavalry exercise



Not very strong


DaytonLt. 3Cavalry
}







☞ likely to raise men



25
Henry DrakeNew Brunswick22 years
Neilson good characterG PattersonStockton confides in recommenders
Tolerably Respectable




His own letter very well



  

Student of Medicine


Smith
}
College Education


Physician
Sobriety & honor abilities








Bray   Fœderal principles





Schureman—sobriety & good morals



34
Thomas Tallmanfœderalist
Young man of good character & appearance—good family
RespectableLieutenant or Ensign




Howel recommends him strongly much interested for his success favourite of his


28
Samuel C VoorhissWoodburyDayton Lt. 5



F Davenport

}
young Gentleman of good abilities & good morals Promise of merit


E Clark


J B Caldwell



Respectable Ensignperhaps Lieutenant




Gov~. Howel—respectability & good con~ reputation high among his acquaintance



33
William PotterPhiladelphia
Dayton Lt 4Howel good connection




may be in N JerseyWrites very well
McPherson young Gentlen sensible & accomplished good person honor Moores Grenadiers
very strongperhaps Captain




Davenport Ewing evidently has ability worthy son of a worthy father






Elmer well informed readiness in business—Giles



52
James Johnson
Rutherford on credit of Howel
Nothing particular


44
William Piatt
Howel—had discouraged them as too late though he thought them qualified much interested in Piatt son of an officer good character activity can raise men—good appearance courage
respectable



Taylor Monmouth
Howel general terms



49
George DavisNew Brunswick SomersetWrites good hand and otherwise well
Freelinghinussen of respectable family attached to now resides at Albany, fair character
well enoughperhaps Ensign or Cornet




Bayard—now resides at Albany attached to G—will do honor &c





Jo. Neilson—general terms





White has observed his attention to duty



51
Thomas J Laurance22 years
Rutherford eldest son of Thos. Laurance late of Philadelphia nephew of Mrs. Rutherford no character
Inquire


56
Richard JaquesNew Brunswick



PattersonNeilsonShurenan
}
respectable parentage


good moral character & political principles


now Cornet active & attentive to duty



Respectable


57
Thomas Reading JunHunterdon



Jno Bayard & others
}
fit and capable for Lt


good family & character









Jo. Beatty activity & information moral can raise men
respectable


58
Robert I Champan
Lt. or Ensign




Allen Towndoes not write very well
Stockton—van Imbergh deserves confidence





Imlay—persuaded his claim is far
Not strong




van Imberg respectable parentage (cap) Militia Officer conducted himself well sober & diligent friend to his Country



65
Thomas Bullman JrEaston Sussexonly son of his father21 years
Sitgreaves knows his father well credit may be given to him ever in what he says of his son handsome & Genteel
respectable for Lty



John G MacwhorterNew Ark
Cummings Lt. of Lt Infantry refers to others
respectable




Boudinot strong





Dayton 6th. Capt or Lieut


Captains

1
Charles MarlsBorden TownBurlington
A Hunt sober & steady Western expedition Lt. of Lt Infantry—qualified
Capt perhaps



Dayton 2 CaptHowel
R Coxe young man—now Adjutant & qualified
Strong, Lieutenant




Bloomfield company in six months service




4
Clement WoodsMorris CountyDayton 3 Capt



Stockton refers to How
}
generally able & vigilant

    

pretty well




Freelinghuyssen commands a Mitia Batalion & has acquitted himself with respectable



5
Barnes H Smock



Stockton refers to Howel
}
in general terms able & vigilant Officer

  




6
Robert Hunt4 Capt Dayton
Rutherford Ssee character SubalternsA White Howel—2



15
Abraham Bayley



Schureman & others
}
a good citizen and valuable officer—Capt of Dragoons unblemished honor & integrity good fœderalist—against Insurgeans


would prefer Cavalry



now of Chester Pensylva


17
Abraham KenneyMorris County
Freelinghussen good Officer, has his confidence & esteem
respectable



served as an officer in Dragoons Lt last war
prefers Infantry



18
Robert C ThompsonSussex County Dayton Lt- 2Young Gentleman good letter



Rob Hoops
}
assure from personal knowlege he has an unblemished character—friend to Government has commanded a troop of horse—will do honor against Western Insurgents


G Howell


Rob Stockton


J Dayton



Respectable



22
Aaron Van Cleeve Jun~
PensylvaniaHowel is said to be worthy




Dayton Lt. 3




27
Abner Woodruffyoung
Howel—college education will accept Lieutenany can raise men
Respectable




Rutherford S



31
Gilbert D Lowe
Cavalry in preference




Somersetnow Capt of Militia
Freelinghuyssen—good family merits attention as a citizen & soldier—Exped v InsurgensHowel good politics—conduct dignified & respectable
pretty respectable




Howel good politics—conduct dignified & respectable




John WhiteBridge Town
Howell wishes a Troop his father killed in our service—a married man of property intelligent mind & good person of integrity & honor
strong


37
Walter K Cole
now Brigade Inspector




Lawyer
Freelinghuyssen talents & respectability
respectable


40
Robert F Howe
Habersham   Clerk 2 years in his Office well
respectable will take Lieutenancy




Stockton   good family character & abilities




application withdrawn



41
Robert MorrisonSussex C X



Howel & others
{
suitable char: for Capt of foot abilities intitle him



nothing very specific but generally well




Stockton will do honor




Rutherford




42
Benjamin C CurtisPomptonBergen



Inhabitants of Bergen
}
liberal education firmness & spirit attached to the Governmt



well enough




Militia Officers





Mr. Goodhue says he is of liberal Education & a fit character



44
William PrattHunterdon or Sussex



Charles Stewart & others
}
young man of good character well attached to Govt. & son of a father who died in the service in his Country

    

perhaps Ensign




Howel recom~ respectable





McCullough steady & creditable young man





Js Steward  Temperate industrious active & spirited



55
Jacob HeyerAmboy
Cummings speaks well in general terms




Officer last war
Note of Secy at War said to be addicted to liquor
Inquire


61
Denise ForemanMonmouth
G. Patterson not personally acquainted but relies





White served on Western Expedition
}
sober honest brave & worthy & of good connections



respectable


63
Job Stockton
prefers cavalry
strong



Princetonvery handsome letter
R Stockton   young Gentleman of liberal education moral &  political principles correct





Freelinghuyssen



67
Fenwick Lyalllate of Middletonnow of N York



Freelinghuyssen & others
}
good moral character firm & determined well qualified for command of a Company



respectable




R Stockton—recommenders good & think well of candidate





Howel good recommenders




John GiffordNew Ark
Dayton 5th Captain Qr. if not in last war



FIELD OFFICERS


 
Robert HoopsSussex County



Stockdon
}
strong—as to moral qualities talented & spirit established character & popularity


Dayton


St Greaves
    


Now Major of Artillery


3
Jonathan SnowdenPrince Town former services
No recommendationwrites ill
X


12
Jonathan F MorrisSomerset
Freelinghuysen—worthy character
Col or surgeon



Brigadier of Militia
was a subaltern of Artillery



29
Samuel Craig
Howel when he knew him he was a good Officer
X



Officer of Pensyl line last war



32
Almerine BrooksEnsign
Howel Ex against Insurgents appointed by G Morgan




served last war
Morgan afterwards recom~
Respectable







Dayton1 Capt
}    
knowlege of service can’t be excelled—would deserve a Regiment disciplinarian








Samuel Dickinson28 years old
applies for a Regimentson of General Dickinson
X


39
Adam Hoops
Regimentoffer of service in Artillery
X


43
Nathaniel Donnellcaptain



E Stevens
}
served as a Capt under his command served faithfully & much to his honor & reputation


Hodgsdon



Not strong



served the whole of last war in Artillery as Capt




Dayton arrangt
}






17
}


47



Abraham Kenny
See Capt 17



Morris County




53
Aaron OgdenE Town



Dayton
more active intelligent & spirited officer cannot be found








Howel
better qualified to command a Regt than any person yet named to him



54
Benjamin Williamson
a Major or Capt of Cavalry




E Town
Dayton superior horseman & excellent officer
very strong


59
William ShuteElizabeth Town
Cummings is in his opinion a very active officer of good abilities disciplinarian property & good principles
respectable



subaltern in Jersey line late war



Dayton 2 Major
his letter very well





Dayton—strong preferably to any other applicant






Surgeons


8
John Howel
Stockton




Doctor Aaron Foreman
RutherfordHowel




Jonathan T Morris—Surgeon Freelinghuysen as a surgeon


14
Charles Smith
Physician General
Stockton &c



Samuel H Philips





Benjamin Champneys
Howel & others
Dayton arrangt



John G Wynants
Dayton
Mate



William B Lindsay
Chaplain




Abraham Van Ness
Freelinghuyssen



50
Samuel G Roy
Surgeons Mate



64
Elijah Rosegrant
Mate








1 Lt Col





1 Major





6 Capts





6 Lts





6 Ensigns





Field Officers



Jonathan F Morris No
Somerset
Subaltern of Artillerylast warCapt



Nathaniel Donnell
Dayton 1 Major   3
capt of Artillery last war not on the list



Abraham Kenny
Morris County   3
Lt of Dragoons last war



Aaron Ogden
Essex Lt Col.   1
Capt


X
Benjamin Williamson
Essex Major or Capt of Cavalry


William Shute
Essex Dayton 2d
Subalternlate WarEnsign


Gilbert D Lowe
[Walter] K Cole No. 1


John C McWhorter   Essex 2


Robert C Thompson   Sussex 3


John Eugene Parker   Middlesex 4


William Potter 4  5


Samuel C Voorhies 6


Thomas Reading Junr   Hunterton 7


Thomas Bullman   Ensign No. 1


Charles Read Burlington 2


Heathcote Johnson 3


Henry Drake   Middlesex 4


James Rhea 5


William Pratt   Hunterdon 6





Arrangement


Aaron Ogden

Lt Colonel



William Shute

Major



Captains


Benjamin Williamson

Cavalry



Almerine Brooks

No. 1
[relative rank]


Clement Woods
Morris
2


Job Stockton
Somerset
3


Charles Marles
Burlington
4


Robert Hunt
Hunderton
5


Denise Foreman
Monmouth
6


Lieuts


Walter K Cole

1



John C Macwhorter
Essex
2



Robert C Thompson
Sussex
3



John Eugene Parker
Middlesex
4
 - cavalry


William Potter
[Bridge Town]
5



Samuel C Voorhess
[Middlesex]
6



Thomas Reading Jun
Hunterdon
7



